Citation Nr: 0808671	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-23 151	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the need for the regular aid and attendance of another 
person (A&A) or at the housebound rate.

2.  Entitlement to an automobile or other conveyance and 
adaptive equipment under the provisions of 38 U.S.C.A. 
Chapter 39.   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and a caregiver


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from  November 1982 to 
November 1986.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2005 rating action that denied SMC based on the 
need for A&A or at the housebound rate, as well as an 
automobile or other conveyance and adaptive equipment under 
the provisions of 38 U.S.C.A. Chapter 39. 

In February 2008, the veteran and a caregiver testified at a 
Board hearing before the undersigned Veterans Law Judge (VLJ) 
at the RO.  

Subsequently that month, the undersigned VLJ granted the 
veteran's representative's motion to advance this case on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2007).

For reasons expressed below, the issues on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the appellant when 
further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claims on appeal has not been 
accomplished.

In written argument dated in September 2006, the veteran's 
representative raised the issue of clear and unmistakable 
error (CUE) in the April 2005 rating action that denied SMC 
based on the need for A&A or at the housebound rate.  
However, the RO has not adjudicated the CUE issue, which the 
Board finds is inextricably-intertwined with the issue of 
basic entitlement to SMC based on the need for A&A or at the 
housebound rate, which latter issue is currently pending on 
appeal before the Board.  The Board finds that the CUE issue 
must thus be initially adjudicated by the RO prior to an 
appellate decision on the issue of basic entitlement to SMC, 
as a finding of CUE in the April 2005 rating action would 
either render moot or have a significant impact on the basic 
entitlement issue on appeal.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (2 issues are "inextricably-
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).

In written argument dated in July 2007 and at the February 
2008 Board hearing, the veteran and his representative stated 
that he currently suffers from loss of bladder and bowel 
control which is a residual of his service-connected 
postoperative T-8 compression fracture.  Appellate review 
discloses that the veteran was found to be incontinent of 
bowel and bladder on June 2006 VA examination, but the 
etiology of this is unclear.  The U. S. Court of Appeals for 
Veterans Claims (Court) has held that, where the record does 
not adequately reveal the current state of a disability, the 
fulfillment of the duty to assist includes providing a 
thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate 
medical evaluation frustrates judicial review.  Hicks v. 
Brown, 8 Vet. App. 417, 422 (1995).  Under the circumstances, 
the Board finds that this case must thus be remanded to the 
RO to obtain a new VA examination to resolve the issues on 
appeal.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claims.  See 38 C.F.R.  § 3.655(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The record also reflects that outstanding VA medical records 
should be obtained prior to the new VA examination.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that copies 
of the complete records of all treatment and evaluation of 
the veteran for all physical and mental disabilities at the 
Orlando, Florida VA outpatient clinic from October 2007 to 
the present time should be obtained and associated with the 
claims folder.  The Board points out that, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

March 2004 VA outpatient records indicate that the veteran 
had applied for Social Security Administration (SSA) 
disability benefits.  In an April 2005 statement, the veteran 
reported that he had retained an attorney to assist him in 
his SSA claim, which was still pending.  While SSA records 
are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; also, Lind 
v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board 
finds that the RO should obtain and associate with the claims 
folder a copy of any SSA decision awarding or denying the 
veteran disability benefits, together with all medical 
records underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities. 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:
 
1.  The RO should adjudicate the issue of 
whether the April 2005 rating action that 
denied SMC based on the need for A&A or 
at the housebound rate was clearly and 
unmistakably erroneous.             
 
2.  If the RO finds no CUE in the April 
2005 rating action, it must notify the 
veteran and his representative of the 
determination and of his appellate 
rights.  The appellant  and his 
representative are hereby reminded that, 
to obtain appellate jurisdiction over an 
issue not currently in appellate status 
(CUE in the April 2005 rating action), 
the veteran must initiate an appeal by 
timely filing a Notice of Disagreement 
and, after the issuance of a Statement of 
the Case (SOC), perfect any appeal by 
filing a timely Substantive Appeal.  

While the RO must furnish the appellant 
the appropriate time period in which to 
do so, the veteran should perfect an 
appeal on the CUE issue, if desired, as 
soon as possible to avoid unnecessary 
delay in the consideration of the appeal.

The RO must retain the claims folder 
until the veteran perfects an appeal on 
the CUE issue, or the date upon which the 
time period for doing so expires, 
whichever occurs earlier.  

3.  If the RO denies the CUE issue, and 
the veteran either perfects an appeal on 
that issue, or the date upon which the 
time period for doing so expires, 
whichever occurs earlier, the RO should 
obtain copies of the complete records of 
all treatment and evaluation of the 
veteran for all physical and mental 
disabilities at the Orlando, Florida VA 
outpatient clinic from October 2007 to 
the present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.

4.  The RO should obtain from the SSA a 
copy of any decision awarding or denying 
the veteran disability benefits, together 
with all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.  

5.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

6.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the veteran to undergo VA 
examination by a physician to determine 
whether he requires the daily personal 
health care services of a skilled 
provider without which he would require 
hospital, nursing home, or other 
institutional care, or is housebound, 
solely as a result of his service-
connected disabilities: postoperative 
residuals of a craniotomy with a 4 X 6 
defect; right optic atrophy with light 
perception and post-traumatic headaches; 
residuals of a C4-5 left brachial plexus 
contusion; organic brain syndrome with 
depression; and postoperative T-8 
compression fracture residuals.  The 
entire claims folder must be made 
available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

All appropriate tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail, 
including (a) the degree of bowel or 
bladder impairment, if any; and (b) all 
orthopedic and neurologic signs and 
symptoms resulting from the service-
connected postoperative T-8 compression 
fracture.  The physician should render a 
specific finding as to whether the 
veteran suffers from loss of bladder or 
bowel control which is a residual of his 
service-connected postoperative T-8 
compression fracture.
  
The physician should render opinions for 
the record as to whether, solely as a 
result of his service-connected 
disabilities, the veteran (a) requires 
the daily personal health care services 
of a skilled provider without which he 
would require hospital, nursing home, or 
other institutional care; (b) is 
permanently bedridden, or (c) is 
permanently housebound, i.e., 
substantially confined to his dwelling 
and the immediate premises, and it is 
reasonably certain that the disabilities 
and resultant confinement will continue 
throughout his lifetime.

The doctor should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
and opinions reached, in a printed 
(typewritten) report.  

7.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

8.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

9.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for SMC 
based on the need for A&A or at the 
housebound rate, as well as an automobile 
or other conveyance and adaptive 
equipment under the provisions of 
38 U.S.C.A. Chapter 39 in light of all 
pertinent evidence and legal authority.  
If the veteran fails to report for the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.           
 


10.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate 
Supplemental SOC that includes clear 
reasons and bases for all determinations, 
and affords them the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional adjudication; it is not the Board's 
intent to imply whether any benefit requested should be 
granted or denied.  The veteran needs take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

